Citation Nr: 1328529	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  07-12 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney 
disability.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a kidney disability.

3.  Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified at a January 2009 hearing by a 
Veterans Law Judge sitting at the RO.  A transcript of that 
hearing is associated with the claims file.  In February 
2013, the Veteran was notified that the Veterans Law Judge 
who conducted his Board hearing was no longer employed by 
the Board, and offered him the opportunity to testify at 
another Board hearing.  In a February 2013 letter, the 
Veteran indicated that he did not wish to have another 
hearing, and that the Board should proceed with adjudication 
of his appeal.

A March 2009 Board decision denied service connection for a 
chronic kidney disorder and compensation under the 
provisions of 38 U.S.C.A. § 1151 for a kidney disability.  
Pursuant to the parties' agreement in the May 2010 Joint 
Motion for Remand, the Court of Appeals for Veterans Claims 
(Court) remanded the appeal to the Board. 

A letter was sent to the Veteran and his representative on 
July 14, 2010, in which he was given 90 days from the date 
of the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's consideration of 
the Memorandum Decision's directives.  In October 2011, 
additional argument and evidence was received accompanied by 
a waiver of review by the Agency of Original Jurisdiction.

The Veteran's appeal was remanded by the Board in February 
2011.  In sum, the RO was directed to obtain outstanding VA 
treatment records, private treatment records, and Social 
Security Administration records; schedule the veteran for VA 
rheumatology and nephrology examinations; adjudicate the 
Veteran's pending claim for service connection for Reiter's 
syndrome; and readjudicate the remaining issues on appeal.  
As review of the claims file reveals substantial compliance 
with these directives with respect to the Veteran's claim 
for service connection for a kidney disability, both on a 
direct service connection basis and on the basis of his 
claim for benefits under 38 U.S.C.A. § 1151, an additional 
remand to comply with such directives regarding those issues 
is not required.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The issues of entitlement to service connection for a kidney 
disability and Reiter's syndrome are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO for 
the appropriate development.  VA will notify the Veteran if 
further action is required on his part.


FINDING OF FACT

The evidence does not reflect that the Veteran's currently 
diagnosed kidney disability is the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA health care 
providers who provided treatment, or that there is any 
additional disability resulting from that treatment 
constituting an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 
1151 for a kidney disability have not been met.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2012); 38 C.F.R. § 3.361 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2012).  January 2006, May 
2006, and April 2012 letters satisfied the duty to notify 
provisions; the May 2006 and April 2012 letters notified the 
Veteran of regulations pertinent to the establishment of an 
effective date and of the disability rating.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
Additionally, VA examinations and opinions have been 
obtained, as have records from the Social Security 
Administration, in accordance with prior remand directives.  

As noted above, the Veteran has been afforded a hearing 
before a Veterans Law Judge (VLJ) in which he presented oral 
argument in support of his claims.  In Bryant v. Shinseki, 
23 Vet. App. 488 (2010), the United States Court of Appeals 
for Veterans Claims (Court) held that 38 C.F.R. § 
3.103(c)(2) requires that the officer who chairs a hearing 
explain the issues and suggest the submission of evidence 
that may have been overlooked.  Here, the VLJ identified the 
issues and the hearing focused on the elements necessary to 
substantiate the claim.  The Veteran's treatment history was 
obtained and treatment providers identified.  Neither the 
representative nor the Veteran has suggested any deficiency 
in the conduct of the hearing, to include during his appeal 
to the Court.  Moreover, an additional hearing was offered 
to the Veteran in light of the VLJ's retirement, but the 
Veteran declined an additional hearing.  Thus, the Board 
finds that no further action pursuant to Bryant is 
necessary, and the Veteran is not prejudiced by a decision 
at this time. 

Review of the record does not indicate that additional 
evidence pertinent to the issues adjudicated in this 
decision is available, but not associated with the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication VA did not provide sufficient 
notice or assistance, such that it reasonably affects the 
outcome of the case, the Board finds that any such lack of 
sufficient notice is harmless.  See Mayfield v. Nicholson, 
20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. 
App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 
(2009).  

Analysis

Under VA laws and regulations, when a claimant suffers an 
injury or an aggravation of an injury resulting in 
additional disability or death as the result of VA training, 
hospitalization, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death were service connected.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2012).  In determining whether 
additional disability exists, VA compares the claimant's 
condition immediately before the beginning of the hospital 
care or medical or surgical treatment upon which the claim 
is based to his or her condition after such care or 
treatment.  38 C.F.R. § 3.361(b) (2012).  To establish 
causation, the evidence must show that the hospital care or 
medical or surgical treatment resulted in the claimant's 
additional disability.  Merely showing that a claimant 
received care or treatment and that he or she has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c) (1) (2012).  Hospital care or medical or surgical 
treatment cannot cause the continuance or natural progress 
of a disease or injury for which the care or treatment was 
furnished unless VA's failure to 
timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  38 
C.F.R. § 3.361(c) (2) (2012). 

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused 
additional disability or death; and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or 
(ii) VA furnished the hospital care or medical or surgical 
treatment without the claimant's informed consent.  
Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  38 
C.F.R. § 3.361(d) (1) (2012). 

Whether the proximate cause of a claimant's additional 
disability or death was 
an event not reasonably foreseeable is determined based on 
what a reasonable health care provider would have foreseen.  
The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health 
care provider would have disclosed in connection with the 
informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d) (2) (2012). 

The Board has reviewed all the evidence in the record.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran asserts that compensation is warranted for a 
kidney disability under the provisions of 38 U.S.C.A. § 1151 
due to the actions of VA medical personnel, specifically 
that the prescribed use of non-steroid anti-inflammatory 
drugs (NSAIDs) caused or contributed to his kidney disease.

The evidence does not establish that the Veteran's kidney 
disability is directly related to his military service, that 
it resulted from carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing care, or that it was the result of 
an event not reasonably foreseeable.  

The Board notes that the Veteran has taken various 
medications for years, some given to him by VA, some by 
private physicians, and some apparently taken on his own.  

There are several medical opinions, both from VA and from 
the Veteran's private practitioners, which appear to suggest 
that a kidney disorder resulted from the use of NSAIDs.  
These include a November 2005 statement from the Veteran's 
private urologist, Dr. Fineman, which states the Veteran's 
chronic kidney disease was most likely due to his long-term 
NSAID use.  Similarly, as noted above, in an August 2006 
statement, Dr. Fineman reviewed the Veteran's ultrasound and 
computer tomography (CT) scan and found nephrocalcinosis 
likely from the NSAID-induced nephropathy.  Further, a June 
2008 VA record noted that the Veteran had chronic kidney 
disease, which was likely NSAID related.  A February 2009 VA 
record noted that the Veteran had chronic kidney disease 
secondary to nephrosclerosis from chronic NSAID use for 
chronic back pain and arthritis.

Additionally, the VA examiner in April 2006 evaluated the 
record and recognized the effect of NSAIDS on the Veteran's 
kidneys.  He spoke of the glomerular filtration rate (GFR) 
and the pointed out that with the discontinuation of NSAIDS, 
that laboratory value improved.  The VA examiner went on to 
discuss creatinine as well and its response to particular 
drug use.  A longitudinal review of the Veteran's levels was 
discussed and considered.  The doctor also observed that 
there are various other reasons for increased creatinine 
levels and kidney damage.  The April 2006 VA examiner noted 
that the Veteran was properly and routinely tested and as 
soon as there was significant deviation from baseline, 
nephrology was consulted and their recommendations 
implemented; thus, the Veteran's kidney disease was not due 
to carelessness, neglect, lack of proper skill or error in 
judgment.  [The Board notes that while the JMR noted this 
examiner's opinion was insufficient with regard to the claim 
for service connection for kidney disease, the JMR did not 
find it insufficient with respect to the opinion provided 
concerning the claim for compensation under 38 U.S.C.A. 
§ 1151.]  

An August 2007 VA treatment record assessed chronic 
nephrolisthiasis and chronic kidney disease stage 3 with a 
likely prior history of NSAID use, but noted in an addendum 
that because the Veteran's creatinine level had been stable, 
and there had been no deterioration of the kidney function 
in light of recent normal urinalysis, it was difficult to 
conclude that there is any damage from NSAID use.  A 
November 2007 VA record assessed chronic kidney disease with 
stable renal function, which was likely due to age related 
decline in kidney function.  

The May 2011 VA examiner opined that the Veteran's chronic 
kidney disease was not the result of carelessness, 
negligence, or lack of proper skill or judgment on the part 
of VA.  The examiner stated that chronic kidney disease may 
be caused by multiple problems including age, diabetes, 
hypertensions, or NSAIDs.  In his March 2012 addendum 
opinion, the May 2011 VA examiner noted that the Veteran had 
taken NSAIDs intermittently, but all the while his renal 
function was being monitored by the VA system, and that his 
serum creatinine remains at 1.17 after 19 years reflects no 
irreparable damage to his kidneys.  Simply put, the examiner 
found the Veteran was properly monitored, to include through 
laboratory work, and there was no major change in his renal 
status as a result of negligence, lack of proper skills, 
error in judgment or lack of insight.

Additionally, in a November 2012 opinion, a VA physician 
concluded that there was no deviation from standards of care 
in not referring the Veteran to nephrologists in December 
1993 following a creatinine laboratory result of 1.4 
according to the MDRD equation, his estimated Glomerular 
Filtration Rate (eGFR) was 67 milliliters/minute, and a 
nephrology referral is only recommended when the eGFR drops 
below 60.  Moreover, the Veteran was not in stage 3 chronic 
kidney disease, but only stage 2, where he has remained 
since.  

Thus, the evidence of record contains opinions be both in 
favor and against a finding that the Veteran's use of NSAIDs 
resulted in his kidney disease.  However, even if the kidney 
disease resulted from the use of NSAIDs, entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
not warranted, as it appears to be a reasonably foreseeable 
result.  Indeed, the April 2006 VA examiner noted that in 
general, kidney disease

can occur from taking large amounts of 
painkillers, especially drugs 
containing a combination of caffeine, 
acetaminophen and aspirin.  Combination 
agents such as these have been 
associated with an increased risk of 
kidney disease.  Drugs containing 
acetaminophen alone can also be 
dangerous to the kidneys although these 
are less harmful.  All of these drugs 
can damage the inner parts of the 
kidneys, a condition known as 
interstitial nephritis.  It has been 
observed that eight to ten tablets or 
capsules of acetaminophen alone can 
damage the kidneys over a five-year 
period.  Studies in humans and animals 
suggest that combination painkillers 
(as mentioned above) can cause damage 
in even less time.  Non-steroidal anti-
inflammatory drugs containing 
ibuprofen, as well as those containing 
naproxen sodium, can harm the kidneys, 
but only if the kidneys are already 
under stress.  Dehydration from 
overexertion, for example, can stress 
the kidneys.  

Similarly, in a November 2010 opinion, Dr. Treiman stated 
that long-term NSAID use was known to be direct cause of 
renal disease.  The criteria for compensation under 
38 U.S.C.A. § 1151 are conjunctive, and require both that 
hospital care or medical or surgical treatment caused 
additional disability and that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider.  Here, the record establishes that the 
Veteran was prescribed NSAIDS by both private practitioners 
and VA personnel, and at least in the context of treatment 
by VA personnel, his renal function was routinely monitored.  
While some of his treatment providers have opined his kidney 
condition is related to NSAID use, they have not opined that 
such disability was the result of result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA health care 
providers who provided treatment, and their opinions support 
the conclusion that kidney disability is a foreseeable 
result of NSAID use.  On such question, the Board finds the 
opinions of the VA examiners highly probative.  The 
examiners considered the Veteran's treatment history, the 
relationship between NSAID use and kidney disease, and the 
treatment provided by VA, and provided an adequate 
rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) ("[A] medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions.").  

In sum, it is not enough to simply show that taking the 
medications caused the kidney disability for purposes of 
entitlement to benefits under 38 U.S.C.A. § 1151; rather, 
the evidence must also show that the disability is the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA health care providers who provided treatment, or 
that the disability resulting from that treatment 
constitutes an event that was not reasonably foreseeable.  
The most probative evidence is against such a finding.  

As the preponderance of the evidence is against the claim, 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for kidney disability is denied.  

In reaching the above conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a kidney disability is denied.


REMAND

In pertinent part, the Board's February 2011 remand directed 
that an opinion be obtained as to whether the Veteran's 
Reiter's syndrome, a diagnosis also noted as reactive 
arthritis, was related to the Veteran's military service.  
In a March 2012 opinion, a VA examiner first concluded that 
it was at least as likely as not that the Veteran 
"manifested reactive arthritis since his military 
separation, manifested by conjunctivitis, iritic, and 
occasional swelling in his joints . . . [t]he diagnosis of 
reactive arthritis formerly called Reiter's syndrome is 
reasonable based on manifestations of eye and joint findings 
along with the urethritis."  However, the examiner then 
concluded that "[i]f the Veteran manifested reactive 
arthritis after service, I feel that in my opinion it is not 
likely that the disorder resulted from in-service treatment 
for nonspecific urethritis and urethral stone; he had this 
syndrome prior to this and it would not be related to any 
treatment for any nonspecific urethritis and urethral stones 
in the service."  Further, in an October 2012 addendum, the 
VA examiner concluded that the Veteran's Reiter's syndrome 
(reactive arthritis) was not a result of or related to in-
service treatment for non-specific urethritis and urethral 
stones.  He was treated for nonspecific urethritis in 1968 
during service, but there was no mention or documentation of 
reactive arthritis at that time.  

The Board finds such opinion somewhat confusing and it does 
not address whether the in-service symptoms manifested that 
diagnosis even if the diagnosis was not contemporaneously 
made.  Ultimately, the Board finds that remand is required 
so that a clarification can be obtained.

With respect to the claim for service connection for kidney 
disability, the Board notes that the Veteran has contended 
that the kidney disability is secondary to NSAIDS taken for 
Reiter's syndrome.  As such, this issue is inextricably 
intertwined with the issue being remanded.

Accordingly, the issue of entitlement to service connection 
for Reiter's syndrome is REMANDED for the following actions:

1.  Forward the Veteran's claims file to a 
VA rheumatologist.  If the specialist 
determines that an additional examination 
is necessary, one should be scheduled.  
Following review of the claims file and 
any examination deemed necessary, the 
specialist should respond to the 
following:

a.  Is it more likely (greater than 50% 
probability), less likely (less than 
50% probability), or at least as likely 
as not (50/50 probability) that the 
symptoms of nonspecific urethritis, 
ureteral stone, or other in-service 
complaint was actually an early 
manifestation of Reiter's syndrome 
(reactive arthritis), even though no 
diagnosis of that condition was noted 
during service?  Please explain the 
reasoning for the opinions provided. 

b.  If the specialist concludes that 
the Veteran did not have manifestations 
of Reiter's syndrome (reactive 
arthritis) during service, then he/she 
should opine whether it is more likely, 
less likely, or at least as likely as 
not that the Veteran's post service 
Reiter's syndrome (reactive arthritis) 
was etiologically related to events 
during service, to include the 
urethritis and ureteral stone.  In 
rendering this opinion, the specialist 
should comment on the April 2006 
examiner's statement that nonspecific 
urethritis was a sexually transmitted 
infection that led to complications 
such as Reiter's syndrome.  Please 
explain the reasoning for the opinions 
provided. 

2.  After undertaking the development 
above and any additional development 
deemed necessary, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, provide a 
Supplemental Statement of the Case to the 
Veteran and his representative, and an 
appropriate period of time in which to 
respond.  Then, return the appeal to the 
Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


